DETAILED ACTION
	Claims 1-2 and 4-17 are present; claims 5-17 remain withdrawn.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 is objected to because of the following informalities:   
Claim 1, line 8, recites “ID Nos:” that appears to be a typographical error for “SEQ ID NOS:”.  Further, recitation of “SEQ ID NOs:” in claims 1 and 4 should be formatted “SEQ ID NOS”.
Claim 4 is missing a conjunction between subparts “iv)” and “v),” wherein it appears that the conjunction “or” should be present. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1, 2 and 4 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner et al. (U.S. 2017/0204443 A1) (filed 04/10/2015) further in view of Chen et al. (U.S. 2018/0371432 A1) (filed 12/19/2016).
Baumgartner et al., abstract, teach:
The present invention relates to primarily genetically modified microorganisms for in vivo synthesis of lacto-N-tetrose (LNT) and lacto-N-neotetrose (LNnT), and their fucosylated derivatives, and to uses of such microorganisms in methods of producing lacto-N-tetrose and lacto-N-neotetrose, and their fucosylated derivatives.
Baumgartner et al., Example 1, teach an engineered E. coli stain producing LNT (lacto-N-tetrose) [i.e. lacto-N-tetraose, see paras. [0003]-[0004] of Baumgartner et al.] in brief expressing “the IgtA gene coding for Neisseria meningitidis β1,3-N-acetylglucosaminyltransferase to allow synthesis of LNT II. Finally, the strain was furnished with the wbgO gene coding for the WbgO β1,3-galactosyltransferase. Said genes were integrated chromosomally.” Baumgartner et al., para. [0060].
Baumgartner et al., Example 4, teach:
To synthesize fucosylated LNTs, the strain was transformed with plasmids containing the genes futC (for α1,2-fucosylation, see Albermann et al., Carbohydr. Res. 2001, 334, 97-103) and fucT14 (for α1,4-fucosylation, see Rabbani et al. Glycobiology, 2005, 15, 1076-83; Rabbani et al., Biometals, 2009, 22, 1011-7, not described previously for in vivo applications in E. coli), respectively, or with the corresponding empty plasmid. To synthesize fucosylated LNnTs, the strain used was likewise transformed with plasmids comprising the genes futC and futA (for α1,3-fucosylation, see Ge et al. J. Biol. Chem. 1997, 272, 21357-63), respectively. To check product formation, the strains were cultured in each case in minimal medium containing glucose (10 g I−1) and casamino acids (1 g I−1 final conc., Difco, for more reliable growth) in shaker flasks. This involved inducing protein expressions in each case at −1 final conc.) at the same time. Fucose (2 g I−1 final conc.) was added 26 hours after induction with IPTG and after prior sample taking and addition of 0.5 culture volumes of minimal medium containing glucose (10 g I−1) to ensure continued supply with enough carbon and the preceding synthesis of sufficient amounts of LNT or LNnT. The cultures were then incubated further at 30° C. and 90 rpm, and a second sample taking was carried out 65 hours after the first induction. When compared with the control with empty plasmid after 65 hours, the strains showed in each case products which can be attributed to the successful fucosylation of the core structures [i.e. LNT].
However, Baumgartner et al., Example 4, do not teach a α1,2-fucosyltransferase identical to recited SEQ ID NO: 27.
Chen et al., abstract, teach methods of using a α1,2-fucosyltransferase.  “[T]he invention provides a reaction mixture containing an α1-2-fucosyltransferase enzyme having a sequence identity of at least about 62% to the α1-2-fucosyltransferase of SEQ ID NO:1 (Te2FT).” Chen et al., para. [0007].  “In a second aspect, the invention provides an expression cassette comprising a heterologous promoter operably linked to a nucleic acid encoding an α1-2-fucosyltransferase. In some embodiments, the α1-2-fucosyltransferase has a sequence identity of at least about 62% to SEQ ID NO: 1.” Chen et al., para. [0008].  SEQ ID NO: 1 of Chen et al. is identical to recited SEQ ID NO: 27.
Table 2 of Chen et al. shows that the fucosyltransferase of SEQ ID NO: 1 of Chen et al. has high activity for transfer of a fucose residue to LNT as an acceptor to produce a product that is LNFP I (lacto-N-fucopentaose I) or Fucα1-2LNT.  
“The present invention provides a fucosyltransferase useful for the preparation of fucosylated molecules. In particular, a α1-2-fucosyltransferase from a thermophillic cyanobacterium, Thermosynechococcus elongatus BP-1 (Te2FT; GenBank Accession No: NP_681784.1 GI: 22298537 encoded by gene tll0994) [SEQ ID NO: 1 of Chen et al.] was demonstrated to possess high fucosyltransferase activity and low donor hydrolysis activity. Te2FT was obtained in high yield, making this enzyme highly desirable for large-scale synthesis of α1-2-fucosylated products. Te2FT was expressed and utilized in a one pot multienzyme (OPME) fucosylation system for high-yield synthesis of human blood group H antigens and a human milk oligosaccharide, lacto-N-fucopentaose I (LNFP I). et al., para. [0021].
	As such, Chen et al. teach that LNFP I is a desirable human milk oligosaccharide that can be produced by the activity of SEQ ID NO: 1 of Chen et al. (recited SEQ ID NO: 27) that transfers a fucose residue to LNT as acceptor molecule to produce LNFP I.
Baumgartner et al., Example 4, do not teach a α1,2-fucosyltransferase identical to recited SEQ ID NO: 27 encoded by a plasmid and transformed into an E. coli strain producing LNT as described in Example 4 of Baumgartner et al.  However, Baumgartner et al., Example 1, teach cultivating a genetically engineered E. coli cell that produces LNT when cultured in the presence of a carbon source.  Further, Baumgartner et al., Example 4, teach that when a suitable α1-2-fucosyltransferase is further expressed from a heterologous gene in such E. coli cell, that desirable fucosylated derivatives of LNT are produced.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to replace the specific α1-2-fucosyltransferase gene taught by Baumgartner et al. with any other gene encoding an α1-2-fucosyltransferase gene taught to fucosylate LNT core structure to a desirable product including a gene (i.e. a nucleic acid molecule) encoding a α1-2-fucosyltransferase having SEQ ID NO: 1 of Chen et al. (recited SEQ ID NO: 27).  The ordinarily skilled artisan at the time of filing would have been motivated to do this because Chen et al. teach that the α1-2-fucosyltransferase having SEQ ID NO: 1 of Chen et al. (recited SEQ ID NO: 27) has “high fucosyltransferase activity” for producing LNFP I desirable as a human milk oligosaccharide by enzymatic fucosylation of LNT.  Further, Chen et al. teach that the α1-2-fucosyltransferase having SEQ ID NO: 1 of Chen et al. (recited SEQ ID NO: 27) is expressible in E. coli.  Chen et al., Example 1.  As such, Chen et al. has an explicit teaching suggestion and motivation that the α1-2-fucosyltransferase having SEQ ID NO: 1 of Chen et al. (recited SEQ ID NO: 27) is a suitable and desirable α1-2-fucosyltransferase for advantageously fucosylating LNT such that the ordinarily skilled artisan at the time of filing would have been motivated to express a nucleic acid molecule encoding recited SEQ ID NO: 27 in a host cell producing LNT as taught by Baumgartner et al. to produce LNFP I because Baumgartner et al. and Chen et al. both teach that it is advantageous in the art to express a 
Further, Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Baumgartner et al. teach a method that is identical to the claims except for the identity of a heterologous fucosyltransferase including teaching an E. coli host cell producing LNT.  (2) Chen et al. teach that a α1-2-fucosyltransferase having recited SEQ ID NO: 27 is known in the prior art to be expressible in E. coli and to have “high fucosyltransferase activity” for producing LNFP I by fucosylating LNT. (3) One having ordinary skill in the art at the time of filing could have substituted a plasmid (nucleic acid molecule) encoding a α1-2-fucosyltransferase as taught by Baumgartner et al. with a plasmid (nucleic acid molecule) encoding α1-2-fucosyltransferase having recited SEQ ID NO: 27 as taught by Chen et al. with a predictable expectation of success in obtaining LNFP I and/or other fucosylated products of LNT employing an E. coli cell so modified in the methods otherwise taught by Baumgartner et al. because Chen et al. expressly teach that a α1-2-fucosyltransferase having recited SEQ ID NO: 27 is known in the prior art to be expressible in E. coli and to have “high fucosyltransferase activity” for producing LNFP I by fucosylating LNT. (4) No additional findings are deemed to be necessary to explain a conclusion of obviousness.  Therefore, for these reasons, an ordinarily skilled artisan at the time of filing would have been motivated to substitute plasmid (nucleic acid molecule) encoding a α1-2-fucosyltransferase as taught by Baumgartner et al. with a plasmid (nucleic acid molecule) encoding α1-2-fucosyltransferase having recited SEQ ID NO: 27 as taught by Chen et al. with a predictable expectation of success in obtaining LNFP I and/or other fucosylated products of LNT employing an E. coli cell so et al. as to meet all of the features of claims 1, 2 and 4.

Response to arguments
Applicant, in brief, argues that the claims have been amended to address the previous grounds of rejections.  However, applicant’s amendment necessitates the new grounds of rejection stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652